DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment submitted on March 12, 2021.  Claims 26-45 are still currently pending in the present application.
Response to Arguments
Applicant’s amendments and arguments with respect to claims 26-38 and 42-44 have been considered and searched and are persuasive.  Reasons for Allowance can be found below.
Applicant’s arguments with respect to claims 39-41 and 45 have been considered but are moot because of the new ground of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US PGPUB 2018/0262903 A1, hereinafter Ryan – Relying on U.S. Provisional Application 62/360,173, filed on July 8, 2016) in view of Faraone et al. (US PGPUB 2018/0184236 A1, hereinafter Faraone) in view of Shu et al. (US PGPUB 2018/0220479 A1, hereinafter Shu).
	Consider claim 45 (and similarly applied to claim 39).  Ryan discloses a method for locating wireless devices, the method being performed by a surveillance center node (Fifth paragraph after Process Step 1), the method comprising: 
	providing an indication to locate the wireless devices in the geographical area to a network operator node having cells in the geographical area (Fifth paragraph after Process Step 1, read as mobile devices are forced to send location area update messaging (e.g. LAC/TAC 
	in response to said providing, receiving location indicating information of the wireless devices in the geographical area (Fifth paragraph after Process Step 1, read as receiving location area update messaging in response to the altering of the Location Area or Tracking Area codes).
	Ryan substantially discloses the claimed invention but fails to teach obtaining a request for locating the wireless devices in a geographical area.  
	However, Faraone teaches obtaining a request for locating the wireless devices in a geographical area (paragraph 31, read as receiving a request to send location information for devices operating in a region of interest).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Faraone into the invention of Ryan in order to enable public safety forces to respond more effectively to an ongoing situation.
	Ryan and Faraone disclose the claimed invention but fail to teach receiving both location indicating information and positioning information of the wireless devices from the network operator node.
	However, Shu teaches Ryan and Faraone disclose the claimed invention but fail to teach receiving both location indicating information and positioning information of the wireless devices from the network operator node (paragraph 430, read as the serving C-GW receives the current location information of the UE, including a current TAI, a current cell identifier, and the like).

 	Consider claim 41 and as applied to claim 39.  Ryan and Faraone disclose wherein the request is obtained as input from an emergency center (Ryan; Fourth paragraph after Scenario 2). 
 	 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US PGPUB 2018/0262903 A1, hereinafter Ryan – Relying on U.S. Provisional Application 62/360,173, filed on July 8, 2016) in view of Faraone et al. (US PGPUB 2018/0184236 A1, hereinafter Faraone) in view of Shu et al. (US PGPUB 2018/0220479 A1, hereinafter Shu) in view of Ristich et al. (US PGPUB 2011/0165892 A1, hereinafter Ristich).
	Consider claim 40 and as applied to claim 39.  Ryan, Faraone, and Shu disclose the claimed invention but fail to teach processing circuitry being further configured to cause the surveillance center node to provide an indication to the network operator node to stop locating the wireless devices. 
	However, Ristich teaches processing circuitry being further configured to cause the surveillance center node to provide an indication to the network operator node to stop locating the wireless devices (paragraph 192).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ristich into the invention of Ryan, Faraone, and Shu in order to enable a highly accurate location lookup.
Allowable Subject Matter
Claims 26-38 and 42-44 are allowed.  More specifically, Ryan, Faraone, Shu, the other cited references and a thorough search in the art fail to disclose or suggest initiating a change of logical group area identity of specific cells, of the cells, that at least partly overlap with the geographical area, thereby initiating location reporting and enabling position determination from the wireless devices located in the geographical area that are in an idle mode in combination with the other claim elements/features.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        April 28, 2021